Alico Declares Dividend, Sets Annual Meeting Date and Record Date for Annual Meeting. LaBelle, FL, November 6, 2008 Alico, Inc. (NASDAQ:ALCO), a land management company, announced that, at its recent Board meeting, the Board declared a quarterly dividend of $0.275 per share payable to stockholders of record as of January 30, 2009, with payment expected on or about February 15, 2009. Chairman John Alexander said, "The Alico Board of Directors is pleased to continue the payment of regular quarterly dividends to our shareholders." The Board set December 31, 2008, as the record date for shareholders eligible to vote at the Company's annual meeting which will be held at 10:00 a.m. on February 20, 2009. The annual meeting will be held in the Alico Arena at Florida Gulf Coast University, 10lvd. S., Fort Myers, FL 33965-6565. About Alico, Inc. Alico, Inc., a land management company operating in Central and Southwest Florida, owns approximately 135,500 acres of land located in Collier, Glades, Hendry, Lee and Polk counties. Alico is involved in various agricultural operations and real estate operations. Alico's mission is to grow its asset values through its agricultural and real estate activities to produce superior long-term returns for its shareholders. For Further Information Contact: Dan L.
